——e—e Page 1 of 1

From: Donald R Greenbaum (don@aurumtel.com)
To: atomicperformance@bellsouth.net;

Date: Wed, May 22, 2013 11:46:23 AM

Ce:

Subject: Contract and invoices needed
Howard I am in Qatar and Fahad pressuring me to get the contracts all signed.

Do you have input from your attorney yet?

And, they are being audited and are missing invoices to match your wires:

1 4/26/2010 transfer 198,357 198,357.22
6/6/2010 transfer 100,000 298,357.22
6/14/2010 transfer 100000 398,357.22
10/7/2010 invoice 219,643 178,713.95
10/7/2010 invoice 105,948 72,766.27
10/7/2010 invoice 24,030 48,736.21
11/1/2010 invoice 51,164 2,428.25-
1/2/2011 transfer 150000 147,571.75
6/2/2011 invoice 26,270 121,301.67
121,301.67

If you could create invoices (you may have sent them in the past and Hassiba lost them) for the
difference and send them to me I'd appreciate it.

Don

Please consider the environment before printing this email

Don Greenbaum

Aurum Telemedia Co. 27 Pill Hill Lane, Duxbury, MA 02332 phone: 781 934 5534
Aurum London: 319 EndsleIgh Court, London, UK Cell: 44 7583 493529

Aurum Middle East: Qatar Cell: 97150 553 5228

www.gulftrackservices.com

www.aurumtel.com

www.artificialcognition.com

http://us.mg205.mail.yahoo.com/dc/launch?.gx=1 & .rand=285388913 5/23/2013
